Los hechos están expresados en la opinión.
El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Femando Trnblard, al iniciarse este pleito, era el dneño' de una parcela de terreno en el Distrito Judicial de Ponce. La propiedad no estaba libre de gravámenes por cuanto Antonio Biancbi poseía una hipoteca contra ella por la suma de novecientos dólares, más o menos, que había vencido en 1911, y cuya hipoteca por razones silenciadas, posiblemente por pago de intereses y renovaciones, no había sido nunca ejecu-tada. Dicha hipoteca fué debidamente inscrita en el registro de', la propiedad. Pero Antonio Bianchi era dueño- de otro crédito hipotecario- contra dicha propiedad y deudor, por la suma de dos mil quinientos dólares, más o menos, a vencer el.26 de agosto de 1918, el cual aunque otorgado en 26 de hgosto de 1913, por olvido, sino por descuido, no fué inscrito liasta' el 7 de abril de. 1914. Tres horas antes de haber sido presentada-para su inscripción dicha hipoteca, fué presentada *633en el Registro de Ponee por el márshal de la corte de distrito una orden de dicha corte embargando dicha propiedad para responder de la efectividad de la sentencia en un pleito co-menzado contra dicho Trublard por Nereo Pierazzi, para re-cobrar la suma de dos mil ciento dos dólares, ochenta y siete centavos, intereses y' costas. Nereo Pierazzi obtuvo su sen-tencia, y el márshal había anunciado una venta en ejecución de dicha sentencia. De ahí este pleito.
Ahora bien, mientras Bianchi, Pierazzi, sus respectivos ahogados, y las decisiones de esta corte, por no decir nada de la Ley Hipotecaria ni de la ley en general, todos declaran que las hipotecas de Bianchi tienen preferencia sobre el embargo de Pierazzi, no obstante, Bianchi insiste' en que él tiene derecho a Una sentencia que declare tal preferencia. En otras palabras, él pidió que la Corte de Distrito de Ponce resolviera que el artículo 44 de la Ley Hipotecaria era ver-dadero y no falso.. La Corte de Distrito de Ponce resolvió que la cuestión era académica, y dictó sentencia sóbrenlas alegaciones en favor de Pierazzi.
La teoría del demandante, o al menqs una de las teorías, es que la corte al hacer la • declaración tan insistentemente solicitada evitará molestias a otros acreedores y al deman-dante asimismo. En el párrafo noveno de la demanda el demandante se encuentra asimismo bajo la imperiosa nece-sidad, con objeto de evitar ulteriores disputas judiciales, en defensa dé su derecho si la propiedad pudiera ir a manos de nna tercera persona, de solicitar un pronunciamiento conclu-sivo que las hipotecas del demandante tienen preferencia. Lo que él está realmente pretendiendo es una clase de injunction moral, para impedir a alguien de obstaculizar el presente status quo de Trublard en la posesión de la propiedad. Por !á obstinación de Pierazzi, inferimos de la demanda, que no está satisfecho con que las hipotecas de Bianchi excedan el valor de la propiedad, sino que insiste en la venta. Bianchi •dice que la propiedad no excede el valor y sostiene que la ejecución- de la sentencia contra- esta propiedad sería vana e *634inútil. Pero está perfectamente claro que si existe una venta y Pierazzi o cualquier otro desea- comprar el terreno, -sujeto como está a la ■ hipoteca, él tiene un perfecto derecho de' ha-cerlo así. Bajo las llanas, disposiciones de la Ley Hipoteca-ria, muchas veces declaradas por las cortes, el comprador, en cuanto se refiere a la propiedad, se coloca en la misma situación que el deudor. Cuando venzan las hipotecas, o cualquiera de ellas, los recursos' de Bianchi contra el com-prador son exactamente los mismos que si ellos fueran contra Trublard. ■ ■
. El apelante insiste en que bajo la Ley Hipotecaria anti-guamente un aviso hubiera sido dado al tiempo de la venta notificando al presunto comprador que la propiedad estaba sujeta a las hipotecas, pero tal aviso no existe hoy día. El dice que el márshal no sabe y no puede saber hoy en día del estado de la propiedad y no puede, dar aviso. Pero el único manifiesto .objeto de este pleito, frecuentemente repetido’ en la demanda, es que la corte declarase la preferencia. El márshal no fue hecho parte en el pleito, ni se utilizó ningún medio para asegurar que el márshal hiciera tal anuncio al verificarse la venta. i ' - : ■
El apelante alega que uno de los objetos del pleito es'el de llevar a informe de futuros compradores el conocimiento, de la condición de las cosas. Este conocimiento, altruista co-mo puedan ser las intenciones del demandante, se presume que lo.tienen los compradores por ministerio de ley. Esté no es en ningún sentido un pleito- contra ningún comprador conocido. Aun suponiendo que alguien comprara la propie-dad, a’pesar de la solemne declaración de la corte de distrito que las hipotecas de Bianchi tuvieran preferencia, tal com-prador tendría, sin embargo, si él reclamara una preferencia, derecho a su día en corte. . El no estaría impedido por la '.sen4 tencia en este caso. La sentencia podría sólo declarar la pre-ferencia en un pleito contra Pierazzi, quien directamente, úd-mite, como la sentencia lo implica, la verdad de cada expd-sicióu material de hechos en la demanda. La sentencia pré-*635tendida no podría servir el objeto de Biancbi. Ella no. daría noticia especial a posibles compradores.
' Si el apelante tuviera razón en este caso, entonces ciada vez que un acreedor por sentencia deseare ejecutarla sobre una parcela de terreno hipotecada, debidamente inscrita, un pleito podría presentarse contra él. Es importante que nos .colo-quemos en la posición del acreedor por sentencia. ¿Qué le importaría a él en este caso que el acreedor hipotecario de-jara de registrar su hipoteca? ¿Podría la negiigenciá del acreedor hipotecario dar a éste el derecho que de otro modo' no tendría de sujetar al acreedor por sentencia a las molestias y gastos' en defender un pleito ? Evidentemente que no. Así,' si el acreedor hipotecario tiene un derecho, éste debe arrancar de algo independientemente de su propia negligen-cia. La regia general es que nadie puede estar sometido a un pleito con éxito a menos que esté sujeto a alguna obligación para con.el demandante, que haya dejado de complir. ¿Qué obligación tiene Pierazzi para con Bianchi? ¿Existe alguna relación secreta entre ellos? Volvemos hacia las manifesta-ciones en que insiste el apelante en su alegato de que el valor de la propiedad es menor que el valor de las hipotecas. A los fines del pleito, aunque dudamos de su materialidad, la opinión'invocada sobre la evidencia puede ser admitida. Sin embargo, cualquier acreedor por sentencia podría ejecutarla sobre la propiedad, comprarla si no existe oposición, y gozar los frutos consiguientes, hasta que comenzara un procedi-miento hipotecario. La propiedad podría aumentar en valor; Pierazzi podría tener conocimiento de una mina de oro. El podría desear la propiedad en particular por saber que va a ser expropiada para un camino público. Bianchi podría asistir' a la -venta y comprarla para sí mismo. Si él prefiere su hipoteca,' él no está bajo'ninguna obligación de comprarla,} pero la oportunidad es de él. De cualquier modo el exceso de las hipotecas sobre el valor de la propiedad nunca crearía en un deudor por sentencia el deber de abstenerse de la 'eje-cución' sobre la propiedad. '
*636Puede ser que el principal fundamento para la decisión de la Corte de Distrito de Ponce es que el demandante no lia alegado que1 él tenga alguna reclamación actual inmediata contra Trublard. La segunda -hipoteca, la que causó el móvil por no haber sido inscrita, no está vencida aim. No existe ninguna alegación de que la otra hipoteca es pagadera. De cualquier modo, el acreedor hipotecario no está intentando ejecutar ninguna de las hipotecas. La idea que tenemos de una tercería de mejor derecho es la de que un derecho que actualmente se tiene y trata de ponerse en ejecución, queda interrumpido por una persona que alega un mejor derecho. En este caso no hay ningún derecho actual. Ni siquiera una reclamación adversa. Todo el derecho alegado es eventual y futuro. La frivolidad está aún más acentuada por el hecho de que otro acreedor por sentencia, que tratara de ejecutar, tendría que pasar por la misma prolijidad. Una causa de acción debe hacer referencia a una verdadera controversia. Las cortes no están constituidas con el fin de resolver cues-tiones dé derecho especulativas y abstractas, o para estable-cer reglas que sirvan de norma futura a las personas en sus negocios y .relaciones sociales; sino que están limitadas en su acción judicial a las verdaderas controversias en que nece-sariamente éstán envueltos los derechos legales de las partes y que pueden ser resueltos concluyentemente. 1 B. C. L. 317. En este caso nó podía surgir ninguna determinación conclu-yente.
Quizás, si Pierazzi intentara ejecutar la propiedad, sos-teniendo que su embargo tenía preferencia sobre la segunda hipoteca, o estuviera siquiera anunciando en venta la dicha propiedad sujeta solamente a la primera hipoteca, alguna clase de acción tendría Bianchi, porque hubiera sido el deber de Pierazzi conocer el estado de las hipotecas inscritas antes de seguir adelante la venta. Pero esto es enteramente espe-culativo, y no existen, hechos en la demanda que justifiquen esta posición. Por el contrario, en su moción para que se dicte sentencia sobre las alegaciones Pierazzi expresamente *637y sin distinciones admite la preferencia de Bianchi y él está obligado por ello.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison, habiendo firmado este último "conforme con la sentencia.”